Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner’s Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method for the treatment of cancer in a subject in need thereof comprising administering to the subject a nucleic acid encoding a citrullinated peptide, wherein the citrullinated peptide comprises, consists essentially of, or consists of: i) an amino acid sequence selected from the group consisting of: VIGMDVAASEFFcitSGKYDLD (SEQ ID NO: 1), VIGMDVAASEFYcitSGKYDLD (SEQ ID NO; 2), EVDLFTSKGLFcitAAVPSGAS (SEQ ID NO; 3), EVDLYTAKGLFcitAAVPSGAS (SEQ ID NO: 4), KGVPLYcitHIADLAGNSEVIL (SEQ ID NO: 5), KGVPLYcitHIADLAGNPEVIL (SEQ ID NO; 6), VGDDLTVTNPKcitIAKAVNEK (SEQ ID NO; 7), VGDDLTVTNPKcitIAKAASEK (SEQ ID NO; 8), IFDScitGNPTVEVDLF (SEQ ID NO: 9), or IFDScitGNPTVEVDLY (SEQ ID NO: 10), wherein "cit" represents citrulline, or ii) the amino acid sequence of i), with the exception of 1, 2 or 3 amino acid substitutions, and/or 1, 2 or 3 amino acid insertions, and/or 1, 2 or 3 amino acid deletions in a non-citrulline position.

Conclusion
4.	Claims 11-24 have been allowed.

5.	Claims 11-24 have been renumbered as claims 1-14 respectively.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642